2008 budget guidelines (Sections I, II, IV, V, VI, VII, VIII(A) and VIII(B))
The next item is the report by Mr Itälä on behalf of the Committee on Budgets on the guidelines for the 2008 budget procedure - Sections II, IV, V, VI, VII, VIII and IX
and on the European Parliament's preliminary draft estimates (Section I) for the 2008 budget procedure.
Section I - European Parliament,
Section II - Council,
Section IV - Court of Justice,
Section V - Court of Auditors,
Section VI - Economic and Social Committee,
Section VII - Committee of the Regions,
Section VIII(A) - European Ombudsman,
Section IX - European Data Protection Supervisor
rapporteur. - (FI) Mr President, the main idea behind the budget for 2008 is that we can ensure that 2008 is the year of the taxpayers, which in practice means keeping expenditure more or less at 2007 levels. The level of inflation needs to be raised to 2007 levels. It nevertheless needs to be pointed out that this cannot apply to buildings. Buildings policy has to be kept separate because we now have so many commitments regarding buildings that expenditure in this area is bound to increase beyond this level, but then that is how the matters has been presented out in this proposal and report. It is also, however, important for Parliament's reputation that we look after the taxpayers' money and do not necessarily implement all the wonderful projects which have been proposed. The people cannot have confidence in Parliament if each year we spend money in accordance with the 20% rule, although now in 2008, when there will be no further enlargement or any new languages, we have a real chance of adhering to 2007 levels and showing the taxpayers that we are genuinely concerned about how much money is being spent here.
There need to be a few more projects. With respect to information policy we have to send a clear message to the people about what happens here, and this may be best realised through visitors' groups, which has been a priority for many years. That is surely the best sort of information policy, although another issue is the small-scale local media, which does not have the resources to pay for trips to Parliament. The local media should be able to visit Parliament more often and we need to find some solution where we MEPs could invite more representatives of the local media here, because this is just the sort of media which people read and listen to, and if it reports positively on us, Parliament's reputation and that of the EU as a whole is bound to improve.
We also need to pay more attention to the way we draft legislation, and this means that we must have good and sufficient technical facilities. In this connection there is a proposal that, for example, we Members should be able to connect to computers via our mobile phones. That facility exists in almost all the national parliaments, but not in the EU's Parliament, and these things need to be put right by the year 2008.
Translation services are a subject we talk about daily, and this of course is largely about how equally all Members are treated regardless of which language area they come from, and this is something that is certainly in need of major, and above all, structural change. These services, however, always need to be kept functional.
I would furthermore emphasise that we could keep at this current level, and with regard to buildings, although some claim that 2008 is the last year in which money can be used for them, the list is very long indeed. We have talked about external offices in London, Stockholm, and Paris. We are embarking on the KAD construction project in Luxembourg at the same time as another institution, the European Court of Auditors, starts on a major construction project there. Here in Brussels we have completion work to do on new buildings, we have the purchase of premises close to here in the 'banana' building, there is the completion of the Sports Centre ... The list could go on, but this only goes to show that not all of them can be embarked on or realised in 2008: instead, a priority list should be drawn up for buildings and we need then to proceed with reference to it.
I believe that the preparatory work has been done in the right spirit and that we all wish to tell the taxpayer that the year 2008 has been specifically proclaimed the year of the taxpayers.
on behalf of the PPE-DE Group. - (LV) Mr President, ladies and gentlemen, first of all, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I would like to express my support for the rapporteur's approach, that the European Parliament's level of expenditure should be based on requirements that are justified following careful evaluation. In this speech, however, I would like to draw attention to my proposal to reduce consumption of paper and energy resources at the European Parliament. The EU institutions ought to set an example of environmentally friendly policies and reduce consumption of energy resources. Unfortunately, in various spheres the European Parliament uses resources inappropriately, for example by consuming paper extravagantly and using unnecessary, intensive air-conditioning in the summer. Reducing paper consumption and using air-conditioning more rationally would produce both gains from the environmental viewpoint and also significant savings in the European Parliament's budget. In practice, all European Parliament documents are accessible in electronic form. My proposal envisages reducing the circulation of paper versions of documents by stipulating that paper versions of many documents would be available on request, instead of being automatically distributed to all Members and officials. Every working day the Members and Parliament officials receive an enormous quantity of paper documents. The majority of these are subsequently thrown away, since should it be necessary electronic versions of the document are available. It would be much more rational to allow the Members and Parliament officials to stipulate which documents they wish to receive in future in paper form and which they will read electronically. The potential saving is considerable, in view of the fact that the European Parliament's current consumption of paper is nearly 850 tonnes a year, or 3.4 million sheets a week. With regard to air-conditioning, the proposal envisages raising the air temperature of the European Parliament by a few degrees in summer. Up until now it has been kept unnecessarily and even uncomfortably low. Thank you for your attention.
on behalf of the PSE Group. - (SK) The fathers of the idea of a united Europe did not know what would happen 50 years on, but there is one thing they knew for certain: if we are to build Europe, we must build it together. We have transposed these words of Robert Schuman in a striking way into the EU slogan and logo, which reads 'Together'.
In the 2008 budget we emphasise the political importance of the instruments we would like to use to better inform European citizens. One of our aims is to eliminate the shortcomings that undermine the European Union's image, especially with a view to the 2009 elections. Ladies and gentlemen, on Saturday many of you, along with millions of TV viewers, were watching the major concert held in Brussels to commemorate the 50th anniversary of the signing of the Treaties of Rome. However, the overall impression was not so much a commemoration but rather an embarrassment. The entire event would have achieved a far greater symbolism if artists from all of the Member States had been invited.
If we want to deal with problems successfully, we need to take a comprehensive view. It will not suffice for us, as the European Parliament, to make progress in communication and information policies. We need to work with the Commission and the European Houses in the Member States to elaborate effective communication measures and then to regularly evaluate the effectiveness of the process. Our emphasis on a comprehensive approach and strengthened cooperation between institutions will result in greater transparency and a more efficient use of resources.
Ladies and gentlemen, Parliament recently decided to adopt a meaningful statute on the assistants employed by MEPs. I would therefore ask you to adopt an amendment calling on the Council to take a definitive decision in the matter. As we all know, this statute will ultimately contribute to improving the quality of our work.
on behalf of the ALDE Group. - (DA) Mr President, I would thank Mr Itälä for his constructive work on the report on Parliament's 2008 budget. He proposes that next year's expenditure remain in principle at the 2007 level, and that is something that we in the Group of the Alliance of Liberals and Democrats for Europe can happily endorse in principle. Following enlargement, 2008 is, of course, a year of consolidation, and very good cases will have to be made out for meeting additional needs if meeting them would have budgetary consequences. At the same time, we would concur with the observation that 2008 will probably be the last year in which we can use the surplus of up to 20% in the EU's administrative expenditure for the purchase of buildings. Last but not least, I want to emphasise what Mr Maňka also said, namely that now we are obtaining a Members' Statute, this needs to be backed up by a Statute of Members' assistants here in Parliament. On this point, we do not have the Council's support, and, without that support, we cannot put matters in order. Let us get something done about that.
on behalf of the GUE/NGL Group. - (FI) Mr President, the European Parliament's expenditure has grown very rapidly. This growth can be explained by the enlargement of the Union, and the ensuing need for interpretation and translation services as well as space. It has been estimated that 60% of costs are due to the demand for multilingualism and a policy of having several places of business.
So far all the expenditure has been financed out of the 20% of the Union's administrative costs whose use was agreed on unofficially with the other budgetary authority, the Council. Within the context of Parliament's expenditure 2008 is a sort of gap year. Funding for new premises is in order, and there is no new round of enlargement in sight. Consequently, the rapporteur's view that Parliament should not invent new, artificial expenditure for itself and should not necessarily aim at the 20% level is right. If we do that, there is a danger that Parliament's big groups will fund their own political objectives out of common administrative expenditure, and that will be a financial burden for Parliament after 2008.
Mr President, I agree with the rapporteur that the institutions should base their estimates on well-defined needs. This should result in better efficiency of resources, thus avoiding duplication of functions. In this respect, we expect the final proposal for an interinstitutional agreement for the two committees, the Committee of the Regions and the European Economic and Social Committee, to be reached in 2007, ensuring equitable governance of the joint departments.
Prima facie, it seems reasonable to request that Parliament should retain the same budgeting level as in 2007. However, we should ensure that Parliament's financial independence is not compromised in any way, especially as the Members' Statute, amounting to over EUR 100 million, comes into force in 2009.
The benchmark of 20% of heading five should be retained as the budget's upper limit. This threshold should provide us with the necessary stability and discipline when formulating the 2008 budget.
Finally, I wish to express my appreciation to Mr Itälä for his report.
(FR) Mr President, ladies and gentlemen, this report is essential, not only because it highlights the financial resources used to run the European institutions, but also because it underlines Parliament's role as controller and because it gives concrete expression to the functioning of our Europe. As the report highlights, we need to stabilise our finances, and our budgetary strategy for 2008 must be prudent. To achieve this, priority must be given to, among other things, improving the performance of our services and the redeployment of staff.
I shall make three remarks quickly. Firstly, while paying tribute to the very high quality of the translation services, I should like to highlight the ever more frequent delays in distributing language versions, something that has a negative impact on our upstream work.
Secondly, I should like to reiterate my request to have equivalent technical and information technology resources in the different places of work, Strasbourg and Brussels. In this period of commemorating the Treaty of Rome, I should also like to emphasise the possibility for Parliament to have an ambitious communication plan concerning the media. I would also emphasise the need to improve the information given to the citizens, for example by doing more to accommodate them during the part-sessions. Visits by our fellow citizens are often an effective way for them to discover Europe. I would therefore like the capacity for receiving visitors to be improved, especially in Strasbourg, at the seat of the European Parliament.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Written Statements (Rule 142)
, in writing. - Last week the Commission held an important and interesting conference on the ecological taxation - eco-taxes. Sustainable development and a proper climate policy need political and administrative rules - strict regulations, directives, laws and by-laws. But, living in a market economy, we have to understand the importance of the financial tools as well. An adequate tax system can decrease the use of the natural resources, pollution and environmental damages, and can encourage the use of renewable energy and energy efficiency. As Commissioner László Kovács said, during the second half of his term he intends to concentrate on taxation promoting the EU's energy targets and to fight climate change. The European Parliament should call for a solid and environmentally aware European-level taxation, which can contribute to sustainable development and saving energy.